IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






PD-1539-07


ROBERT HUFFMAN, Appellant

v.


 THE STATE OF TEXAS





ON  DISCRETIONARY REVIEW OF
CASE 04-06-00126-CR OF THE FOURTH COURT OF APPEALS

BEXAR COUNTY



Womack, J., filed a concurring opinion.


	I agree with the observation in Judge Meyers's opinion (ante) that the court's
charge to the jury presented theories of liability that were not raised by the evidence, and
with Judge Cochran's opinion (post) that there was only one offense and that a charge in
the disjunctive could be proper. Therefore I concur in the judgment of the Court.

Filed: October 1, 2008
Publish.